Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending. Claims 13-15 are withdrawn. Claims 1-12 are examined below.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 10/12/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kapur et al. (US 2015/0129030).
Regarding claim 1, Kapur discloses a method of forming a semiconductor device interconnect comprising: 
depositing a positively-charged oxide layer on a first region of a silicon substrate and forming a positively charged oxide tunnel junction on a surface of a semiconductor device, i.e. dielectric stacks 120 or 140, electron or hole receptive/selective respectively (or in the reverse) (see paragraphs [0026], [0031]-[0035], [0051] and [0088]-[0090], the tunnel junction forms with deposition of the electrode, see abstract);
depositing a negatively-charged oxide layer on a first region of a silicon substrate and forming a negatively charged oxide tunnel junction on a surface of the semiconductor device, i.e. dielectric stacks 120 or 140, electron or hole receptive/selective respectively (or in the reverse) (see paragraphs [0026], [0031]-[0035], [0051] and [0088]-[0090], the tunnel junction forms with deposition of the electrode, see abstract);
forming a positive electrode on the positively charged oxide tunnel junction; and 
forming a negative electrode on the negatively charged oxide tunnel junction (see paragraphs [0035]-[0036]).
wherein each of the positive electrode and the negative electrode independently comprises: a metal, a metal alloy, or a combination thereof, and a metallic glass (see paragraphs [0033]-[0034], i.e. at least metal).

Regarding claim 2, Kapur discloses a method of claim 1, wherein, the positively charged oxide layer comprises a positively charged silicon oxide layer. [0026]

Regarding claim 3, Kapur discloses a method of claim 1, wherein, the negatively charged oxide layer comprises a negatively charged aluminum oxide layer. [0026].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 2015/0129030) as applied to claim 1 and as follows.
Regarding claim 7, Kapur discloses a method of claim 1, wherein the metal or metal alloy comprises copper, zirconium, aluminum, silver, nickel, or a combination of any of the foregoing. (see paragraphs [0023]-[0024] and [0026]).
As Kapur discloses choosing from a finite number of identified, predictable solutions i.e., aluminum, nickel, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Regarding claim 9, Kapur discloses a method of claim 1, wherein depositing the positively charged oxide layer and depositing the negatively charged oxide layer independently comprises depositing a layer having a thickness from 1 A to 45 A (see fig. 4, paragraph [0057]-[0058]).
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding claims 10, Kapur disclose a method of claim 1, wherein forming a positively charged oxide tunnel junction region and forming a negatively charged oxide tunnel junction region comprises exposing the positively charged oxide layer and exposing the negatively charged oxide layer to a temperature up to 450 degree C (see paragraph [0091]).
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.


Claims 4-6, 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. as applied to claim 1 above, and further in view of Kim et al. (US 2013/0118572).
Regarding claim 4, Kapur discloses a method of claim 1, and discloses a metallic paste for the metallization (see partograph [0093]), but does not disclose wherein the metallic glass comprises ZrCuNiAl, CuZr, CuZrAl, CuZrAg, CuZrAlAg, CuZrAlAgNi, CuZrAlNi, ZrTiNbCuNiAl, MgZn, MgCu, MgNi, MgNiY, MgCa, AlNiYLa, AlMg, AlMgCa, TiZrCuNi, NiNbZrTiPt, AlNiLa, ZrCuTiNiBe, MgCuYAg, AlLiCu, AlYFe, AgMgCa, AgMgCaCu, or a combination of any of the foregoing.
Kim is analogous art to Kapur as Kim teaches using a conductive paste for the electrode of a solar cell (see abstract and paragraphs [0003] and [0012]). Further Kim teaches wherein the conductive paste comprises a metallic glass (see paragraphs [0013]-[0018]). Further, Kim discloses wherein the aluminum based metallic glass, magnesium based metallic glass, calcium based metallic glass, or zirconium based metallic glass may further comprise nickel, copper and silver (see paragraph [0018]), reading on at least ZrCuNiAl, CuZr, CuZrAl, CuZrAg, CuZrAlAg, CuZrAlAgNi, CuZrAlNi, MgCu, AgMgCa, AgMgCaCu. 
The Courts have held, absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art to select a known material, i.e. a conductive paste comprising metallic glass, which is based upon its suitability for the intended use, i.e. an electrode for a solar cell, wherein the results are predictable, i.e. formation of an electrode able to conduct current generated by a solar cell. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 5, modified Kapur discloses a method of claim 1, wherein, the metallic glass comprises an amorphous content from 50 wt% to 99.9 wt%, wherein wt% is based on a total weight of the metallic glass (see Kim paragraph [0067], see obviousness discussion of claim 4).

Regarding claim 6, modified Kapur discloses a method of claim 1, wherein the metallic glass comprises a crystalline content from 1 wt% to 50 wt%, wherein wt% is based on a total weight of the metallic glass (see paragraph [0045], specifically the crystalline portion must be less than the amorphous portion and therefore overlaps the recited range.
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.


Regarding claim 8, modified Kapur discloses a method of claim 1, wherein each of the positive electrode and the negative electrode independently comprises silver, a silver alloy, copper, a copper alloy, or a combination of any of the foregoing (see Kim paragraph [0018], see also discussion of claim 4, wherein the metallic alloy comprises metal alloy at least ZrCuNiAl, CuZr, CuZrAl, CuZrAg, CuZrAlAg, CuZrAlAgNi, CuZrAlNi, MgCu, AgMgCa, AgMgCaCu.
As Kim discloses choosing from a finite number of identified, predictable solutions i.e., ZrCuNiAl, CuZr, CuZrAl, CuZrAg, CuZrAlAg, CuZrAlAgNi, CuZrAlNi, MgCu, AgMgCa, AgMgCaCu, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Regarding claim 11, modified Kapur discloses a method of claim 1, wherein forming the positive electrode comprises exposing a positive electrode metallization paste overlying the positively charged oxide tunnel junction region to a temperature from 400 degree C to 600 degree C which overlaps the recited range of 300 degree C to 500 degree C (specifically less than 400 degree C (or less) to 600 degree C; see Kapur paragraph [0093] and Kim paragraphs [0044] and [0046]).
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.


Regarding claim 12, modified Kapur discloses a method of claim 1, wherein forming the negative electrode comprises exposing a negative electrode metallization paste overlying the negatively charged oxide tunnel junction region to a temperature from 400 degree C to 600 degree C which overlaps the recited range of 300 degree C to 500 degree C (specifically less than 400 degree C (or less) to 600 degree C; see Kapur paragraph [0093] and Kim paragraphs [0044] and [0046]).
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koehler et al. (US 2013/0341769), Nese et al. (US 2011/0120531).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721